Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed June 6, 2022 has been entered.  Claims 1, 3, 5-16 and 18-23 are pending in this application, with claim 23 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1, 3, 5-16 and 18-22 are examined herein.

  Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-7, 10, 12-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al. (US 2008/0308683).
Sankrithi discloses an aircraft, including a wing and winglet attached to the wing, the winglet including a portion 308 made of a shape memory alloy (i.e. a region “capable of assuming at least first and second positional orientations in response to the presence or absence of a thermal input”) connected to a rigid body structure 306 (i.e. a “non-thermally configurable region which is unitarily contiguous with” the above). 
With respect to claims 5 and 6, Sankrithi para. [0033] indicates that the shape memory alloy employed therein may form a super elastic structure. Therefore, the combination of shape memory and superelastic material is at best an obvious variant of what is disclosed by Sankrithi.  With respect to claims 10 and 21, Sankrithi para. [0033] indicates that the rigid body structure 306 may be made of aluminum or titanium.  With respect to claim 12, any alterations in the shape or configuration of the prior art winglet resulting from thermal input (or lack thereof) can inherently be considered to define “two different aerodynamic configurations” as claimed.  With respect to claims 13 and 14, Sankrithi para. [0043-0044] indicates that in use, the thermal control of the shape memory elements in the prior art results in controlling the canting of the winglet between inboard and outboard angles.  With respect to claim 16, Sankrithi para. [0035] further discloses one or more thermal elements to provide heat for modification of the shape memory alloy, i.e. discloses the “thermal control system” as presently claimed. 2008/0208693). 
Sankrithi does not disclose that the thermally and non-thermally configurable regions are comprised of “sintered shape memory alloy (SMA) particles” and “sintered non-SMA particles”, respectively, as required by claims 1 and 16 as amended, or “3D laser-sintered” versions thereof as required by claims 7 and 18 as amended.  However:
a) The limitations with respect to “sintered” or “laser-sintered” particles are considered to be process limitations recited in product-by-process terms in the instant claims.  Therefore they are not seen as resulting in a patentable distinction between the prior art and the claimed invention, because a product-by-process claim defines a product. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985). The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983). In the present case, Applicant has not met this burden. 
b) A material comprised of sintered particles (whether laser sintered or otherwise) is no longer formed of particles, i.e. sintering would result in the particles bonding together to form a unitary (non-particulate) product.  It is unclear what if any distinction could be made between the relevant products of Sankrithi (which appear to be substantially one-piece, solid materials) and the products as claimed made of “sintered” particles (which would not in fact be particles as stated above).
Thus, an aircraft component such as a winglet comprising the materials as presently claimed is held to be prima facie obvious in view of the disclosure of Sankrithi et al., i.e. the materials present in the structures of Sankrithi do not appear to be any different from those which would result from sintering particles of the appropriate compositions.

5.	Claims 1, 3, 7, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saucray (U.S. Patent 10,94,596).
Saucray discloses an aircraft, including a wing and a winglet, the winglet
including an element with shape memory 36 (i.e. a region “capable of assuming at
least first and second positional orientations in response to the presence or absence of
a thermal input”) with a blocking cable 42 inserted therein (i.e. a “non-thermally
configurable region which is unitarily contiguous with” the above). 
With respect to claim 12, any alterations in the shape or configuration of the prior art winglet resulting from thermal input (or lack thereof) can inherently be considered to define “two different aerodynamic configurations” as claimed.  With respect to claims 13 and 14, Saucray col. 4, Il. 10-40 indicate that in operation, shape parameters of the winglet such as the angle between the plane of the winglet and the plane of the wing, the thickness and camber of the profile of the winglet, and the flexing of the winglet can be controlled. This would result in the “different angular orientations” as presently claimed.  With respect to claim 16, Saucray col. 5, Il. 55-65 discloses an activation mechanism comprising at least one electrical power supply linked to the shape memory element and that can be activated by Joule effect, i.e. discloses the “thermal control system” as presently claimed.
Saucray does not disclose that the thermally and non-thermally configurable regions are comprised of “sintered shape memory alloy (SMA) particles” and “sintered non-SMA particles”, respectively, as required by claims 1 and 16 as amended, or “3D laser-sintered” versions thereof as required by claims 7 and 18 as amended.  However:
a) The limitations with respect to “sintered” or “laser-sintered” particles are considered to be process limitations recited in product-by-process terms in the instant claims, and therefore are not seen as resulting in a patentable distinction between the prior art and the claimed invention, for reasons substantially as explained above with respect to Sankrithi. 
b) A material comprised of sintered particles (whether laser sintered or otherwise) is no longer formed of particles, i.e. sintering would result in the particles bonding together to form a unitary (non-particulate) product.  It is unclear what if any distinction could be made between the relevant products of Saucray (which appear to be substantially one-piece, solid materials) and the products as claimed made of “sintered” particles (which would not in fact be particles as stated above).
Thus, an aircraft including a component such as a winglet comprising the materials as presently claimed is held to be prima facie obvious in view of the disclosure of Saucray, i.e. the materials present in the structures of Saucray do not appear to be any different from those which would result from sintering particles of the appropriate compositions.

6.	Claims 8, 9, 11, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al., alone or in view of Madsen et al. (US 2013/0309089).
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saucray, alone or in view of Madsen et al.
Neither Sankrithi nor Saucray specify the composition of the shape memory alloy
employed in the respective references. However, the examiner takes official notice of the fact that Ni-Ti alloys are by far the most commonly used shape memory alloys. As such, one of ordinary skill in the art would have read the term “shape memory” in Sankrithi et al. or Saucray as suggesting use of a Ni-Ti alloy.
In any event, Madsen is directed to the use of shape memory alloys as active spars for aircraft wings such that they change shape in response to heating and cooling, i.e. Madsen is in a similar field of endeavor as Sankrithi or Saucray. Madsen para. [0020] indicates that Ni-Ti alloys, as well as a number of the compositions recited in instant claims 9 and 19, are useful for this purpose. Thus, at a minimum, the disclosure of Madsen et al. would have rendered it obvious for one of skill in the art to employ an alloy as presently claimed as the shape memory material of either Sankrithi et al. or Saucray.

			Response to Arguments
7.	In remarks filed June 6, 2022, Applicant argues that the term “sintered” particles suggests some structure that is in fact different from those of the prior art, i.e. that metal powders that are sintered together will typically be visible as distinct powderous elements that are melded together at boundary regions.  The examiner’s position is that i) whether or not the above statement is correct would depend upon a number of factors, such as the degree of sintering employed (e.g. temperature and pressure during sintering) and the specific material being sintered, and ii) in any event, Applicant has not defined the presently claimed materials as anything other than “sintered” particles generically and has not shown any particular distinction between those materials (which would not be in particulate form as discussed in the rejections supra) and the substantially single piece materials disclosed in the prior art.
Applicant further appears to be suggesting that the claimed “one-piece structural element” that includes two regions “unitarily contiguous” with each other is somehow distinct from the prior art components.  The examiner’s position is that the components made of shape memory and non shape memory materials juxtaposed next to each other, such as parts 308 and 306 in Sankrithi or parts 36 and 42 in Saucray, are in accord with these claimed limitations, given the broadest reasonable structural interpretation of the terms in the instant claims.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	July 21, 2022